Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 8/24/2020 claims 1-20 are cancelled and claims 21-40 are newly added.
Claims 21-40 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a continuation of application 15/759754, now US 10,751,354, filed on 3/13/2018, which is a National Stage Application of PCT/IB2016/055466, filed on 9/14/2016.  The instant application claims foreign priority to DK 201570589 filed on 9/14/2015 and DK 201670098, filed on 2/24/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in application 15/759754 on 3/13/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) dated 8/24/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 21-40 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for increasing the relative abundance of the Bifdobacterium adolescentis group by administering a small subset of HMOs, does not reasonably provide enablement for increasing the abundance of the Bifdobacterium adolescentis group by administering any HMO, or even all the HMOs in the larger subsets of dependent claims 22, 25, 34 or 39. Moreover, the specification does not provide enablement for treating type 2 diabetes or treating the various conditions of claim 36, by administering HMOs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
With respect to the claimed composition, attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered and those most relevant to the cited claims are discussed below.	All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.	Nature of the invention:   The rejected invention is drawn to a method for increasing the abundance of the Bifdobacterium adolescentis group or treating type 2 diabetes or treating the various condition of claim 36, by administering any HMO, or a large subset of HMOs, as per claims 22, 25, 34 or 39.  
Relative skill of those in the art:  The relative skill of those in the art is high.	Breadth of claims:  The claims are broad with respect to the nature of the HMOs claimed, as well as the nature of the conditions being treated, which encompass any condition that for example could reasonably fall under the phrase “an inflammation related gastro-intestinal condition”.
Amount of guidance/Existence of working examples:  
	The instant working examples detail two experiments involving administering HMO compositions to healthy human volunteers and healthy mice, to assess the physiological effects of the administered HMOs as well as quantify the populations of various Bifido bacteria. The data showing an effect on Bifido relative abundance is limited to 2’-FL and LNnT, which is not representative of the entire genus of HMOs encompassed by claim 21, nor representative of the sub-genus encompassed by claims 22, 25, 34 or 39. Moreover, the experiments provides no data on subjects having or developing any type of infection, diabetes, obesity or gastrointestinal conditions.
	Quantity of experimentation:  One of skill in the art would have to conduct a myriad number of experiments comprising trial and error administration of: 1) a representative number of claimed HMOs, to determine is the range of HMOs claimed are effective to affect relative abundance of B. adolescentis and 2) the claimed HMO compositions to both healthy individuals and individuals having the claimed conditions to determine if the claimed compositions can be used in the fully claimed scope to treat the claimed conditions.  Genetech, 108 F.3d at 1366, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.	Therefore, in view of the Wands factors as discussed above, e.g., the breadth of the claims, the amount of guidance provided, and the lack of working examples, one of skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, with no assurance of success.

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 21-40 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation of the phrase “synthetic composition”, in light of the guidance in the instant specification, renders the instant claims indefinite due to the ambiguous nature of the guidance. Specifically, the instant specification states: (p. 8, Ln. 29) “Synthetic composition” means a composition which is artificially prepared and preferably means a composition containing at least one compound that is produced ex vivo chemically and/or biologically, e.g. by means of chemical reaction, enzymatic reaction or recombinantly. In some embodiments a synthetic composition of the invention may be, but preferably is not, identical with a naturally occurring composition. This guidance is unclear because on one hand it specifies that the “synthetic composition” is artificially prepared but on the other hand states that the “synthetic composition” may be identical to a naturally occurring composition. The claim will be interpreted to encompass compositions that are artificially prepared or naturally occurring compositions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coppa et al. (JPGN, 2011, IDS).
Coppa et al. discloses a method for increasing the relative abundance of Bifidobacteria adolescentis, by feeding human infants breastmilk from women identified as belonging to “Group 4”, wherein upon analysis of the “Group 4” breastmilk it was found to primarily contain 3-fucosyllactose (3-FL) and monofucosyllacto-N-hexaose II (MFLNH II).  (p. 85, Col. 2; p. 86, Col. 2; Table 1 and Table 4) One of ordinary skill in the art recognizes breastmilk as a “nutritional composition”.
Accordingly, the instant claims are anticipated by Coppa et al.

Claims 21-25 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al. (US 2015/0010670, 1/8/2015, IDS).
Mills et al discloses a method for promoting growth of beneficial gut bacteria in an individual having fucosylated oligosaccharides in the gut, comprising administering to the individual a composition comprising the beneficial gut bacteria, wherein the beneficial gut bacteria are selected from B. adolescentis, B. catenulatum, B. pseudocatenulatum, B. dentium, and B. breve, specifically B. pseudocatenulatum, further wherein the composition comprises a human milk oligosaccharide, further wherein the composition may be administered to adults or infants as a food or beverage, a supplement or as a pharmaceutical. (Claims 1, 3, 8; Cols. 18-19) Mills exemplifies a method for promoting the growth of B. breve by administering LNT, LNnT, 2’FL, 3FL, 3SL or 6SL, wherein positive growth was observed for all strains with LNT or LNnT and for many strains with 2’FL or 3FL. (Table 8)
Accordingly, the instant claims are anticipated by Mills et al.

Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (US 9,283,240; PGPUB 2012, PTO-892).
Buck 240 discloses a method for treating enteric inflammation, in a toddler or child, by administering a composition comprising LNnT, 3’-SL and 6’-SL. (Claims 1-7)
Accordingly, the instant claims are anticipated by Buck 240.

Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. (US 9,763,970; PGPUB 2012, PTO-892).
Buck 970 discloses a method for treating enteric viral infection, in a toddler or child, by administering a composition comprising LNnT, 3’-SL and 6’-SL. (Claim 9)
Accordingly, the instant claims are anticipated by Buck 970.

Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2014/0335065, PTO-892).
Davis et al. discloses a method for improving barrier function of the GI tract, reducing inflammation in the GI tract, treating an enteric infection or treating inflammatory bowel disease, in an infant  toddler, child or adult, by administering a composition comprising at least one of disialyllacto-N-tetraose, 2’-FL, 3’-FL, LNnT, 3’-SL and 6’-SL. (Claims 1-15, ¶0107)
Accordingly, the instant claims are anticipated by Buck 970.

Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US 2012/0171166, PTO-892).
Chow discloses a method for promoting intestinal barrier integrity, in a toddler, child or adult, by administering a composition comprising 2’-FL, 3’-FL, LNnT, 3’-SL and 6’-SL. (¶0011, claim 1)
Accordingly, the instant claims are anticipated by Buck 970.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mills et al. (US 2015/0010670, 1/8/2015, IDS), in view of Chen et al. (Brit. J. Nutrition, 2012, IDS).
The disclosure of Mills et al. is referenced as discussed above. Mills does not teach a method for treating diabetes or obesity by administering HMOs, to specifically promote growth of bacteria from the B. adolescentis phylogenic group.
Chen et al discloses that supplementation with Bifidobacteria adolescentis is effective to treat subject with a metabolic syndrome, specifically those having diabetes, hypertension, insulin resistance, by reducing visceral fat accumulation. (Abstract; p. 1433, Col. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mills and Chen, to treat a subject having diabetes by administering the composition of Mills, specifically comprising B. adolescentis, thereby arriving at the instant invention.  One would be motivated to combine the prior art this way because A) Mills teaches that a composition comprising Bifidobacteria, wherein B. adolescentis is specifically envisioned, and HMOs,  specifically LNT, LNnT, 2’FL or 3FL, is effective to promote the growth of said Bifidobacteria and B) Chen teaches the supplementation with B. adolescentis is effective to treat a subject having diabetes. Hence, administering the composition of Mills, in the method of treating diabetes of Chen, would have the specific advantage of not only introducing additional B. adolescentis into the gut of said subject but would have the added advantage of supplying an HMO energy source to promote the growth of B. adolescentis. One of ordinary skill in the art would have a reasonable assurance of success in using B. adolescentis in the method of Mills/Chen, to treat diabetes, because Mills specifically envisions using B. pseudocatenulatum, which is a member of the B. adolescentis phylogenic groups and Mills also suggests the use of B. adolescentis.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 27 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 14 of copending application McConnell et al. (US 17/141772).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The claims of McConnell 772 anticipate the instant claims. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 28 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application McConnell et al. (US 17/341039).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The claims of McConnell 039 are obvious over the instant claims because IBS is a “inflammation-related GI condition” and all other instant claim limitations are anticipated by McConnell 039. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 29 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application McConnell et al. (US 17/114850), in view of Wacklin et al. (PLOS One, 2011, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of McConnell 850 is directed towards treating a subject with impaired gut barrier function and having a FUT2 mutation, by administering HMO’s to increasing the abundance of Bifidobacteria adolescentis. The primary difference between the methods of McConnell 850 and the instant claims is that the instant claims do not disclose that the subject has a FUT2 mutation. However, Wacklin et al. teaches that subjects having a FUT2 mutation are non-secretors of ABH and Lewis histo-blood group antigens and as a result. Lack or have low colonization by B. adolescentis or B. pseudocatenulatum. Hence, based on the teachings of Wacklin, it would be a prima facie obvious modification of the instant method to specifically treat a subject having a FUT2 mutation, to increase the abundance of B. adolescentis, thereby resulting in a method with overlapping scope to that of McConnell 850. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 36-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of Hennett et al. (US 11,026,959).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of McConnell 959 is directed towards treatment or prevention of IBS, in a subject having IBS (which is an “inflammation related gastro-intestinal condition”) by administering a composition comprising HMOs, specifically 2’-FL, DFL and LNnT, wherein it is disclosed in the claims that the composition is effective to increase the abundance of Bifidobacteria adolescentis. In comparison, the instant claims are directed towards treating an array of conditions, including “inflammation related gastro-intestinal condition”, by administering HMOs, wherein the abundance of B. adolescentis phylogenic group, specifically B. adolescentis or B. pseudocatenulatum, is increased. Since IBS is within the scope of “inflammation related gastro-intestinal condition”, the instant claims and those of Hennett 959, encompass overlapping subject matter and are obvious variants of one another. 

Claims 36-40 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 McConnell et al. (US 11,040,049).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of McConnell 049 is directed towards treatment or prevention , in a subject having diarrhea associated with impaired mucosal barrier function or IBS (which is an “inflammation related gastro-intestinal condition”) by administering a composition comprising HMOs, specifically 2’-FL, DFL and LNnT, wherein it is disclosed in the claims that the composition is effective to increase the abundance of B. adolescentis phylogenic group, specifically B. adolescentis or B. pseudocatenulatum. In comparison, the instant claims are directed towards treating an array of conditions, including “inflammation related gastro-intestinal condition” or “impaired gut barrier function”, by administering HMOs, wherein the abundance of B. adolescentis phylogenic group, specifically B. adolescentis or B. pseudocatenulatum, is increased. Since IBS is within the scope of “inflammation related gastro-intestinal condition” and both claims sets are directed to treating subjects having impaired barrier function and the instant examples show that  2’-FL, DFL and LNnT is an effective amount to increase the abundance of the B. adolescentis phylogenic group, the instant claims and those of McConnell 049, encompass overlapping subject matter and are obvious variants of one another. 

Claims 31-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of McConnell et al. (US 10,881,674).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of McConnell 674 is directed towards treatment of obesity or diabetes or improving gut barrier function, by administering a composition comprising HMOs, specifically 2’-FL, DFL and LNnT, wherein it is disclosed in the claims that the composition is effective to increase the abundance of B. adolescentis phylogenic group, specifically B. pseudocatenulatum. In comparison, the instant claims are directed towards treating an array of conditions, including diabetes or obesity, by administering HMOs, wherein the abundance of B. adolescentis phylogenic group, specifically B. adolescentis or B. pseudocatenulatum, is increased. Hence, the instant claims and those of McConnell 674, encompass overlapping subject matter and are obvious variants of one another. 

Claims 31-35 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of Vigsnaes et al. (US 10,835,544).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of Vigsnaes 544 is directed towards treatment of a subject having a metabolic disorder, specifically obesity or diabetes, by administering a composition comprising HMOs, specifically 2’-FL, DFL and LNnT, wherein it is disclosed in the claims that the composition is effective to increase the abundance of B. adolescentis phylogenic group, specifically B. pseudocatenulatum. In comparison, the instant claims are directed towards treating an array of conditions, including diabetes or obesity, by administering HMOs, specifically 2’-FL, DFL and LNnT, wherein the abundance of B. adolescentis phylogenic group, specifically B. adolescentis or B. pseudocatenulatum, is increased. Since subjects having diabetes and/or obesity is within the scope of subjects having a metabolic disorder, specifically diabetes or obesity, the instant claims and those of Vigsnaes 544, encompass overlapping subject matter and are obvious variants of one another. 

Claims 36-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Salomonsson et al. (US 10,828,313).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of Salomonsson 313 is directed towards improving a pre-condition of gastrointestinal inflammation (which is an “inflammation related gastro-intestinal condition”), in an obese or diabetic subject, by administering a composition comprising HMOs, specifically 2’-FL, DFL and LNnT, wherein it is disclosed in the claims that the composition is effective to increase the abundance of B. adolescentis phylogenic group, specifically B. pseudocatenulatum. In comparison, the instant claims are directed towards treating an array of conditions, including diabetes or obesity, by administering HMOs, wherein the abundance of B. adolescentis phylogenic group is increased. Hence, the instant claims and those of Salomonsson 313, encompass overlapping subject matter and are obvious variants of one another. 

Claims 21-25 and 30 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of Visgnaes et al. (US 10,751,354).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of Vigsnaes 354 is directed towards a method to increase the abundance of B. adolescentis phylogenic group, by administering a composition comprising HMOs, specifically 2’-FL, DFL and LNnT. In comparison, the instant claims are directed towards a method to increase the abundance of B. adolescentis phylogenic group, by administering a composition comprising HMOs. Hence, the instant claims and those of Vigsnaes 354, encompass overlapping subject matter and are obvious variants of one another.

Claims 21-25 and 28-30 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application McConnell et al. (US 10,857,168), in view of Wacklin et al. (PLOS One, 2011, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of McConnell 168 is directed towards treating a subject having a FUT2 mutation and impaired gut barrier function or inflammation related GI condition, by administering HMO’s to increasing the abundance of Bifidobacteria adolescentis. The primary difference between the methods of McConnell 168 and the instant claims is that the instant claims do not disclose that the subject has a FUT2 mutation. However, Wacklin et al. teaches that subjects having a FUT2 mutation are non-secretors of ABH and Lewis histo-blood group antigens and as a result. Lack or have low colonization by B. adolescentis or B. pseudocatenulatum. Hence, based on the teachings of Wacklin, it would be a prima facie obvious modification of the instant method to specifically treat a subject having a FUT2 mutation, to increase the abundance of B. adolescentis, thereby resulting in a method with overlapping scope to that of McConnell 168. 

Claims 21-40 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Visgnaes et al. (US 11,278,558).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The method of Vigsnaes 558 is directed towards a method to increase the abundance of B. adolescentis phylogenic group, by administering a composition comprising HMOs, specifically 2’-FL, DFL and LNnT, in a subject having impaired gut barrier function, an inflammation related GI condition, obesity, diabetes, an enteropathogenic infection, etc.. In comparison, the instant claims are directed towards a method to increase the abundance of B. adolescentis phylogenic group, by administering a composition comprising HMOs, in a subject having impaired gut barrier function, an inflammation related GI condition, obesity, diabetes, an enteropathogenic infection, etc.. Hence, the instant claims and those of Vigsnaes 558, encompass overlapping subject matter and are obvious variants of one another.

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Examiner, Art Unit 1623